117 F.3d 1426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Jerry Wayne DUNN, Defendant-Appellee.
No. 95-30172.
United States Court of Appeals, Ninth Circuit.
July 1, 1997.

Before:  FLETCHER, NOONAN, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Dunn's sentence is vacated and the case is remanded to the district court for resentencing in accordance with United States v. LaBonte, 1997 W.L. 273644 (May 27, 1997).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3